Case: 10-30371 Document: 00511443568 Page: 1 Date Filed: 04/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 12, 2011

                                     No. 10-30371                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



GRAND ACADIAN, INCORPORATED,

                                                   Plaintiff,
v.

FLUOR ENTERPRISES, INCORPORATED,

                                                   Defendant - Cross-Defendant -
                                                   Appellee,
v.

DEXTER J. HONORE; DEXTER HONORE CONSTRUCTION COMPANY,
LIMITED LIABILITY CORPORATION,

                                                   Defendants - Cross-Claimants -
                                                   Appellants.




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                    2:07-CV-295


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30371 Document: 00511443568 Page: 2 Date Filed: 04/12/2011



                                  No. 10-30371

      Defendants-Appellants Dexter J. Honore and Dexter Honore Construction
Company (DXHC) appeal from the district court’s entry of summary judgment
that dismissed their claims against Cross-Defendant - Appellee Fluor
Enterprises, Inc. (Fluor). Although plaintiff Grand Acadian’s main demand in
the underlying case was settled and dismissed, the parties agree that at least the
following claims are still pending in the district court: (1) Fluor’s cross-claim
against DXHC for contractual indemnity; (2) Fluor’s third party claims for
defense and indemnity against The Gray Insurance Company (Gray) and United
National Insurance Company (United National); and (3) DXHC’s third party
claim for defense and indemnity against United National. Absent Rule 54(b)
certification in a multiparty suit, an order of “summary judgment adjudicating
the claims of fewer than all the parties is not a final appealable judgment within
the meaning of 28 U.S.C. § 1291.” Melancon v. Ins. Co. of N. Am., 476 F.2d 594,
595 (5th Cir. 1973).
      We therefore dismiss the appeal for lack of jurisdiction. If the trial court
enters a new judgment and accompanies it with a proper Rule 54(b) certificate,
the second appeal may be submitted on the record and briefs prepared for this
appeal as supplemented by the new judgment and certificate. Id.
      DISMISSED.




                                        2